Title: From Thomas Jefferson to John Vaughan, 15 September 1793
From: Jefferson, Thomas
To: Vaughan, John



Dear Sir
Philadelphia. Sep. 15. 1793.

I received some time ago from you the inclosed paper, but not being certain of the precise point of the enquiry intended, I meant to have had the pleasure of seeing you. In the mean time the malady of the town prevents it, and occasions my setting off for Virginia tomorrow. I presume it might be to know something of the value of the lands: but on this subject a more ignorant person could not have been applied to, as I never was beyond the mountains, nor ever interested to know the value of an acre of land there in my life.
The situation of my friend Mr. Derieux, obliges me to become importunate on his account. I must therefore entreat for the remittance of his balance immediately, as he informs me that he has staved off some demands on the weekly expectation of that till they say they will be put off no longer. I know he will be au desespoir on seeing me arrive without his money. I am with much esteem Dr. Sir Your most obedt. servt

Th: Jefferson

